Citation Nr: 0713947	
Decision Date: 05/11/07    Archive Date: 05/25/07

DOCKET NO.  04-36 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to a higher initial rating for bilateral spastic 
pes planus, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The veteran served on active duty from June 1973 to September 
1973.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a March 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Winston-
Salem, North Carolina.   


REMAND

The veteran was last afforded a VA examination in January 
2004.  The most recent medical evidence presently associated 
with the claims folder consists of VA outpatient treatment 
records dated in September 2004.  In light of the foregoing, 
the Board finds that the procurement of updated VA treatment 
records and a new examination would be probative in 
ascertaining the current level of severity of the veteran's 
bilateral foot disability.  The "duty to assist" requires a 
"thorough and contemporaneous medical examination" that is 
sufficient to ascertain the current level of disability, and 
accounts for its history.  Floyd v. Brown, 9 Vet. App. 88, 93 
(1995).  This medical examination must consider the records 
of prior medical examinations and treatment in order to 
assure a fully informed decision.  Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994).  

Lastly, the Board notes that the veteran is appealing the 
initial rating of a disability following an award of service 
connection.  He has not been provided with the notice 
required under 38 U.S.C.A. § 5103(a) (West 2002) and 
38 C.F.R. § 3.159(b) (2006) with respect to the disability-
rating and effective-date elements of his claim.  Also, the 
veteran has not been advised to submit any pertinent evidence 
in his possession.  Therefore, while this case is in remand 
status, the RO or Appeals Management Center (AMC) should 
ensure that all notice required under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) is provided.  

Accordingly, this case is REMANDED to the RO or the AMC in 
Washington, D.C. for the following actions:

1.  The veteran should be provided all 
notice required under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), to 
include notice in accordance with 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006) and notice that he should 
submit any pertinent evidence in his 
possession.  

2.  The RO or the AMC should then obtain 
a copy of any pertinent records 
identified but not provided by the 
veteran.  In any event, it should obtain 
pertinent treatment records from the 
Salisbury VA Medical Center for the 
period since September 2004.

3.  Thereafter, the RO or the AMC should 
arrange for the veteran to be afforded a 
VA examination by a podiatrist to 
determine the current severity of the 
veteran's bilateral foot disability.  The 
claims folder must be made available to 
and reviewed by the examiner.  Any 
indicated studies should be performed.

The examiner should:

a)  characterize the pes planus as mild, 
moderate, severe or pronounced;

b)  note whether there is evidence of 
marked deformity (pronation, abduction, 
etc.), pain on manipulation and use 
accentuated, indication of swelling on 
use, characteristic callosities, extreme 
tenderness of planter surfaces, and 
marked inward displacement and severe 
spasm of the tendo Achilles on 
manipulation of either foot that is not 
improved by orthopedic shoes or 
appliances;

c)  indicate whether there is weakened 
movement, excess fatigability or 
incoordination attributable to the 
service-connected disability;

d)  express an opinion concerning the 
extent of any increased functional 
impairment during flare-ups or when the 
feet are used repeatedly over a period of 
time; and

e)  provide an opinion concerning the 
impact of the disability on the veteran's 
ability to work.

If the veteran is found to have any other 
disorder of either foot, the examiner 
should provide an opinion as to whether 
it is at least as likely as not that such 
disorder is etiologically related to 
service or the service-connected 
disability.  To the extent possible, the 
examiner should distinguish the 
manifestations of the service-connected 
disability from those of any non service-
connected disability.

The rationale for all opinions expressed 
should also be provided. 

4.  Thereafter, the RO or the AMC should 
review the claims folder and ensure that 
the requested development has been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  

5.  The RO or the AMC should also 
undertake any other indicated 
development.

6.  Then, the RO or the AMC should 
readjudicate the issue on appeal based on 
a de novo review of the record.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and provided an appropriate 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.

No action is required of the veteran until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



